Exhibit 10.2
 
FIRST LIEN
AMENDED AND RESTATED
GUARANTEE AND COLLATERAL AGREEMENT
made by
NBC HOLDINGS CORP.,
NBC ACQUISITION CORP.,
NEBRASKA BOOK COMPANY, INC.
and
CERTAIN OF THEIR SUBSIDIARIES
in favor of
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of February 13, 1998,
as amended and restated as of December 10, 2003 and as further amended
and restated as of March 4, 2004 and as of October 2, 2009
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page
 
       
SECTION 1. DEFINED TERMS
    2  
1.1   Definitions
    2  
1.2   Other Definitional Provisions
    7  
 
       
SECTION 2. GUARANTEE
    7  
2.1   Guarantee
    7  
2.2   Right of Contribution
    8  
2.3   No Subrogation
    8  
2.4   Amendments, etc. with respect to the Borrower Obligations
    9  
2.5   Guarantee Absolute and Unconditional
    9  
2.6   Reinstatement
    10  
2.7   Payments
    10  
 
       
SECTION 3. GRANT OF SECURITY INTEREST
    10  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    12  
4.1   Representations in Credit Agreement
    12  
4.2   Title; No Other Liens
    12  
4.3   Perfected First Priority Liens
    12  
4.4   Jurisdiction of Organization; Chief Executive Office
    13  
4.5   Collateral Locations
    13  
4.6   Farm Products
    13  
4.7   Investment Property
    13  
4.8   Accounts and Chattel Paper
    14  
4.9   Intellectual Property
    14  
4.10   Deposit Accounts
    15  
4.11   Letter-of-Credit Rights and Chattel Paper
    15  
4.12   Inventory
    15  
4.13   Commercial Tort Claims
    15  
4.14   Vehicles
    16  
 
       
SECTION 5. COVENANTS
    16  
5.1   Covenants in Credit Agreement
    16  
5.2   Delivery of Instruments, Certificated Securities and Chattel Paper
    16  
5.3   Maintenance of Perfected Security Interest; Further Documentation
    16  
5.4   Changes in Locations, Name, etc.
    17  
5.5   Notices
    17  
5.6   Investment Property
    17  
5.7   Receivables
    18  
5.8   Intellectual Property
    19  
5.9   Maintenance of Inventory
    20  
5.10   Insurance
    21  
5.11   Commercial Tort Claims
    21  



--------------------------------------------------------------------------------



 



ii

              Page
5.12   Letter-of-Credit Rights
    21  
5.13   Collateral Access Agreements
    22  
5.14   Vehicles
    22  
 
       
SECTION 6. COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS;
DEPOSIT ACCOUNTS
    22  
6.1   Collection of Receivables
    22  
6.2   Covenant Regarding New Deposit Accounts; Lock Boxes
    23  
6.3   Application of Proceeds; Deficiency
    24  
6.4   Local Store Accounts
    24  
 
       
SECTION 7. REMEDIAL PROVISIONS
    26  
7.1   Certain Matters Relating to Receivables
    26  
7.2   Communications with Obligors; Grantors Remain Liable
    27  
7.3   Pledged Stock
    28  
7.4   Proceeds to be Turned Over To Administrative Agent
    29  
7.5   Application of Proceeds
    29  
7.6   Code and Other Remedies
    29  
7.7   Registration Rights
    31  
7.8   Grantor’s Obligations Upon Default
    32  
7.9   Grant of Intellectual Property License
    32  
7.10   Subordination
    33  
7.11   Deficiency
    33  
 
       
SECTION 8. THE ADMINISTRATIVE AGENT
    33  
8.1   Administrative Agent’s Appointment as Attorney-in-Fact, etc.
    33  
8.2   Duty of Administrative Agent
    35  
8.3   Execution of Financing Statements and Other Documents
    36  
8.4   Secured Party Performance of Debtor Obligations
    36  
8.5   Specific Performance of Certain Covenants
    37  
8.6   Authority of Administrative Agent
    37  
 
       
SECTION 9. MISCELLANEOUS
    37  
9.1   Amendments in Writing
    37  
9.2   Notices
    37  
9.3   Waivers
    37  
9.4   No Waiver by Course of Conduct; Cumulative Remedies
    38  
9.5   Enforcement Expenses; Indemnification
    38  
9.6   Successors and Assigns
    39  
9.7   Set-Off
    39  
9.8   Counterparts
    39  
9.9   Severability
    39  
9.10   Section Headings
    39  
9.11   Integration
    39  
9.12   Reinstatement
    40  
9.13   GOVERNING LAW
    40  
9.14   Submission To Jurisdiction; Waivers
    40  



--------------------------------------------------------------------------------



 



iii

              Page
9.15   Acknowledgements
    40  
9.16   WAIVER OF JURY TRIAL
    41  
9.17   Additional Grantors
    41  
9.18   Releases
    41  
9.19   Effect of Amendment and Restatement of the Existing Guarantee and
Collateral Agreement
    41  



--------------------------------------------------------------------------------



 



 

SCHEDULES

     
Schedule 1
  Notice Addresses
Schedule 2
  Investment Property
Schedule 3
  Perfection Matters
Schedule 4
  Jurisdictions of Organization and Chief Executive Offices
Schedule 5
  Inventory and Equipment Locations
Schedule 6
  Intellectual Property
Schedule 7
  Existing Prior Liens
Schedule 8
  Vehicles
Schedule 9
  Commercial Tort Claims
Schedule 10
  Deposit Accounts; Lock Boxes
Schedule 11
  Letter-of-Credit Rights; Chattel Paper
Schedule 12
  Local Store Accounts
 
   
ANNEXES
   
Annex 1
  Assumption Agreement

EXHIBITS
A
  Form of DDA Notification



--------------------------------------------------------------------------------



 



 

FIRST LIEN AMENDED AND RESTATED
GUARANTEE AND COLLATERAL AGREEMENT
          FIRST LIEN AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT,
dated as of February 13, 1998, as amended and restated as of December 10, 2003,
as further amended and restated as of March 4, 2004 and as of October 2, 2009,
made by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Grantors”), in favor of JPMORGAN
CHASE BANK, N.A., as collateral agent and administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) from time to time parties to the Credit Agreement,
dated as of February 13, 1998, as amended and restated as of December 10, 2003,
as further amended and restated as of March 4, 2004 and as of October 2, 2009
(as further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NBC Holdings Corp. (“SuperHoldings”), NBC Acquisition
Corp. (“Holdings”), Nebraska Book Company, Inc. (the “Borrower”), the Lenders,
the Administrative Agent and the other agents party thereto and the other
Secured Parties (as hereinafter defined).
W I T N E S S E T H:
          WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;
          WHEREAS, the Borrower is a member of an affiliated group of companies
that includes each other Grantor;
          WHEREAS, the proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable the Borrower to make valuable transfers
to one or more of the other Grantors in connection with the operation of their
respective businesses;
          WHEREAS, the Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement;
          WHEREAS, the Borrower and certain of the other Grantors and the
Administrative Agent are parties to the Guarantee and Collateral Agreement,
dated as of February 13, 1998, as amended and restated as of December 10, 2003
and as further amended and restated as of March 4, 2004 (the “Existing Guarantee
and Collateral Agreement”), and executed in connection with the Existing Credit
Agreement (as such term is defined in the Credit Agreement); and
          WHEREAS, it is a condition precedent to the effectiveness of the
amendment and restatement of the Existing Credit Agreement and the obligation of
the Lenders to make their respective extensions of credit to the Borrower under
the Credit Agreement that the Grantors shall have executed and delivered this
Agreement to the Administrative Agent for the ratable benefit of the Secured
Parties;



--------------------------------------------------------------------------------



 



2

          NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and certain of the other Secured Parties to enter into the
amendment and restatement of the Existing Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower under the
Credit Agreement, each Grantor hereby agrees with the Administrative Agent, for
the ratable benefit of the Secured Parties, that, upon the effectiveness of this
Agreement, the Existing Guarantee and Collateral Agreement is hereby amended and
restated in its entirety as follows:
SECTION 1.    DEFINED TERMS
          1.1    Definitions. (a)  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement, and the following terms which are defined in the
Uniform Commercial Code in effect in the State of New York from time to time are
used herein as so defined: Accounts, Certificated Security, Chattel Paper,
Commercial Tort Claim, Documents, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Letter-of-Credit Rights, Security,
and Supporting Obligations.
          (b)   The following terms shall have the following meanings:
     “Account Debtor”: any obligor with respect to an Account.
     “ACH”: automated clearing house transfers.
     “Agreement”: this First Lien Amended and Restated Guarantee and Collateral
Agreement, as the same may be amended, supplemented or otherwise modified from
time to time.
     “Borrower Obligations”: the collective reference to (i) the unpaid
principal of and interest on the Loans and Reimbursement Obligations, (ii) all
other obligations and liabilities of the Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to the Administrative Agent or any Lender (or, in the case of any
Swap Obligations, any Affiliate of any Lender), whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Credit
Agreement, this Agreement, the other Loan Documents, any Letter of Credit or any
Swap Agreement entered into by the Borrower with any Lender (or any Affiliate of
any Lender) or any other document made, delivered or given in connection
therewith, (iii) all Swap Obligations of each Loan Party and (iv) all Banking
Service Obligations of each Loan Party, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by the Borrower pursuant to the terms of any of the foregoing agreements).



--------------------------------------------------------------------------------



 



3

     “Collateral”: as defined in Section 3.
     “Collateral Deposit Account”: as defined in Section 6.1(a).
     “Collateral Report”: any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Secured Party with respect to the Collateral
pursuant to any Loan Document.
     “Collection Account”: as defined in Section 6.1(b).
     “Concentration Account”: as defined in Section 6.4 (e).
     “Contingent Obligations”: any contingent indemnification obligations for
which no claim has been made, it being understood the following and similar
obligations shall not constitute Contingent Obligations: (a) the principal of,
and interest and premium (if any) on, and fees and expenses relating to, any
Obligation and (b) contingent reimbursement obligations in respect of amounts
that may be drawn under outstanding Letters of Credit.
     “Control”: has the meaning set forth in Article 8 of the UCC or, if
applicable, in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
     “Copyrights”: (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including,
without limitation, those listed in Schedule 6), all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.
     “Copyright Licenses”: all agreements, whether written or oral, naming any
Grantor as licensor or licensee (including, without limitation, those listed in
Schedule 6), granting any right under any Copyright, including, without
limitation (a) the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright, (b) all rights to income, royalties,
Proceeds, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past, present and future breaches thereof, and (c) all rights to sue for
past, present, and future breaches thereof.
     “DDA”: means each checking, savings or other Deposit Account maintained by
any of the Grantors. All funds in each DDA shall be presumed to be Collateral
and proceeds of Collateral, and the Administrative Agent and the other Secured
Parties shall have no duty to inquire as to the source of the amounts on deposit
in any DDA.
     “DDA Notification”: as defined in Section 6.4(a)(i).



--------------------------------------------------------------------------------



 



4

     “Deposit Account”: as defined in the UCC and, in any event, including
without limitation, any demand, time, savings, passbook or like account
maintained with a depository institution.
     “Deposit Account Control Agreement”: an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Loan Party, a
banking institution holding such Loan Party’s funds, and the Administrative
Agent with respect to collection and control of all deposits and balances held
in a deposit account maintained by any Loan Party with such banking institution.
     “Excluded Property”: as defined in Section 3.
     “Guarantor Obligations”: with respect to any Guarantor, the collective
reference to (i) the Borrower Obligations, (ii) all obligations and liabilities
of such Guarantor which may arise under or in connection with this Agreement or
any other Loan Document to which such Guarantor is a party, (iii) all Banking
Service Obligations of such Guarantor and (iv) all Swap Obligations of such
Guarantor, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by such
Guarantor pursuant to the terms of this Agreement or any other Loan Document).
     “Guarantors”: the collective reference to each Grantor other than the
Borrower.
     “Intellectual Property”: the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, trade secrets, confidential
or proprietary technical and business information, know-how, show-how or other
data or information and all related documentation, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
     “Intercompany Note”: any promissory note evidencing loans made by any
Grantor to SuperHoldings or any of its Subsidiaries.
     “Investment Property”: the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
and (ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Stock.
     “Issuers”: the collective reference to each issuer of a Pledged Stock.
     “Local Blocked Account Agreement”: with respect to an account established
by a Grantor, an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, establishing Control of such account by the Administrative
Agent and whereby the bank maintaining such account agrees, during any Trigger
Period, to comply only with the instructions originated by the Administrative
Agent without the further consent of any Grantor.



--------------------------------------------------------------------------------



 



5

     “Local Blocked Account Bank”: each bank with whom Deposit Accounts are
maintained in which any funds of any of the Grantors from one or more DDAs are
concentrated and with whom a Local Blocked Account Agreement has been, or is
required to be, executed in accordance with the terms hereof.
     “Local Blocked Accounts”: as defined in Section 6.4(a)(iii).
     “Lock Boxes”: as defined in Section 6.1(a).
     “Lock Box Agreements”: as defined in Section 6.1(a).
     “New York UCC”: the Uniform Commercial Code as from time to time in effect
in the State of New York.
     “Obligations”: (i) in the case of the Borrower, the Borrower Obligations,
and (ii) in the case of each Guarantor, its Guarantor Obligations.
     “Patents”: (i) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.
     “Patent License”: (a) all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6, (b) all income,
royalties, Proceeds, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including, without limitation, damages
and payments for past, present and future breaches thereof, and (c) all rights
to sue for past, present, and future breaches thereof.
     “Pledged Notes”: all promissory notes listed on Schedule 2, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).
     “Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect.
     “Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64)
of the Uniform Commercial Code in effect in the State of New York and, in any
event, shall include, without limitation, all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.



--------------------------------------------------------------------------------



 



6

     “Receivable”: any Account, Chattel Paper, Document, Instrument or other
right to payment for goods sold or leased or for services rendered, whether or
not such right is evidenced by an Instrument or Chattel Paper and whether or not
it has been earned by performance (including, without limitation, any Account).
     “Secured Parties”: the collective reference to (i) the Administrative
Agent, (ii) the Lenders (including, without limitation, any Issuing Lender and
any Swing Line Lender), (iii) any other holder from time to time of any of the
Obligations and Guarantor Obligations and (iv) the permitted successors and
assigns of any of the foregoing.
     “Securities Act”: the Securities Act of 1933, as amended.
     “Standstill Period”: any Buy-Fund Availability Period during which (a) a
Cash Dominion Period has occurred and is continuing and (b) Availability is
equal to or greater than the greater of (i) 20.0% of the Total Revolving Credit
Commitments and (ii) $15,000,000, in each case for the relevant portion of such
Cash Dominion Period.
     “Store”: any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Grantor.
     “Trademarks”: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule 6, and (ii) the right to obtain all renewals thereof.
     “Trademark License”: (a) any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 6, (b) all
income, royalties, Proceeds, damages, claims, and payments now or hereafter due
or payable under and with respect thereto, including, without limitation,
damages and payments for past, present and future breaches thereof, and (c) all
rights to sue for past, present, and future breaches thereof.
     “Trigger Event”: (a) the occurrence and continuance of an Event of Default
or (b) the failure of the Borrower to maintain Availability at least equal to
the greater of (i) 20.0% of the Total Revolving Credit Commitments and (ii)
$15,000,000, in each case for the relevant portion of such Cash Dominion Period.
The failure under clause (b) hereof is referred to herein as an “Availability
Event”.



--------------------------------------------------------------------------------



 



7

     “Trigger Period”: the period beginning upon the occurrence of a Trigger
Event and ending on (a) if such Trigger Event arises as a result of an Event of
Default, the date such Event of Default is waived in accordance with the Credit
Agreement, or (b) if such Trigger Event arises as a result of an Availability
Event, the date Availability has equaled or exceeded the greater of (i) 25% of
the Total Revolving Credit Commitments and (ii) $18,750,000, in each case for a
period of 60 consecutive days; provided, however, that if any Trigger Event
shall have occurred and the resulting Trigger Period ended for any reason
hereunder on three (3) occasions, the Trigger Period for any subsequent
(fourth) Trigger Event shall be unlimited in duration and such Trigger Period
shall continue for the remainder of the term of this Agreement.
     “Trigger Period Accounts”: as defined in Section 6.4(d).
     “UCC”: the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s Lien on any
Collateral.
     “Vehicles”: all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state
and, in any event including, without limitation, the vehicles listed on
Schedule 8 and all tires and other appurtenances to any of the foregoing.
          1.2   Other Definitional Provisions. (a)  The words “hereof,”
“herein”, “hereto” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section and Schedule references are to this
Agreement unless otherwise specified.
          (b)   The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (c)   Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.
SECTION 2.    GUARANTEE
          2.1   Guarantee. (a) Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.
          (b)   Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under



--------------------------------------------------------------------------------



 



8

applicable federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in Section 2.2).
          (c)   Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any other
Secured Party hereunder.
          (d)   The guarantee contained in this Section 2 shall remain in full
force and effect until (i) all the Borrower Obligations and the obligations of
each Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, (ii) no Letter of Credit shall be outstanding
(except to the extent such Letter of Credit shall have been cash collateralized
to the reasonable satisfaction of the Issuing Lender) and (iii) the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement the Borrower may be free from any Borrower Obligations.
          (e)   No payment made by the Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any other Secured Party from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Borrower Obligations or any
payment received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full, no Letter of Credit shall be outstanding (except to the extent such Letter
of Credit shall have been cash collateralized to the reasonable satisfaction of
the Issuing Lender) and the Commitments are terminated.
          2.2   Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and other Secured
Parties for the full amount guaranteed by such Guarantor hereunder.
          2.3   No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
the Administrative Agent or any other Secured Party, no Guarantor shall be
entitled to be subrogated to any of the rights of the Administrative Agent or
any other Secured Party against the Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by the Administrative
Agent or any other Secured Party for the payment of the Borrower Obligations,
nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from the Borrower or any other Guarantor in respect of payments
made by such



--------------------------------------------------------------------------------



 



9

Guarantor hereunder, until all amounts owing to the Administrative Agent and the
other Secured Parties by the Borrower on account of the Borrower Obligations are
paid in full, no Letter of Credit shall be outstanding and the Commitments are
terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations shall not
have been paid in full (other than the Contingent Obligations), such amount
shall be held by such Guarantor in trust for the Administrative Agent and the
other Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Borrower Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.
           2.4   Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by the Administrative Agent or such other Secured Party and any of the
Borrower Obligations continued, and the Borrower Obligations, or the liability
of any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
other Secured Party, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any other
Secured Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any other Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Borrower Obligations
or for the guarantee contained in this Section 2 or any property subject
thereto.
          2.5   Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any other Secured Party upon the guarantee contained in this Section 2
or acceptance of the guarantee contained in this Section 2; the Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Borrower and any of the Guarantors, on the one hand, and the Administrative
Agent and the other Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Borrower
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Borrower Obligations or



--------------------------------------------------------------------------------



 



10

any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any other Secured Party, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any other Secured Party, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower for the Borrower Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Administrative Agent or
any other Secured Party may, but shall be under no obligation to, make a similar
demand on or otherwise pursue such rights and remedies as it may have against
the Borrower, any other Guarantor or any other Person or against any collateral
security or guarantee for the Borrower Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any other
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any other Secured Party against any Guarantor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.
          2.6   Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.
          2.7   Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the office of the Administrative Agent located at 270
Park Avenue, New York, New York 10017.
SECTION 3.    GRANT OF SECURITY INTEREST
          Each Grantor hereby assigns and transfers to the Administrative Agent,
and hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:



--------------------------------------------------------------------------------



 



11

          (a)   all Accounts;
          (b)   all Chattel Paper;
          (c)   all Commercial Tort Claims with respect to matters listed on
Schedule 8;
          (d)   all Deposit Accounts (including all cash and other items
deposited therein or credited thereto);
          (e)   all Documents;
          (f)   all Equipment;
          (g)   all Fixtures;
          (h)   all General Intangibles;
          (i)   all Goods;
          (j)   all Instruments;
          (k)   all Intellectual Property;
          (l)   all Inventory;
          (m)   all Investment Property;
          (n)   all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;
          (o)   all Pledged Collateral;
          (p)   upon the making of a reasonable request by the Administrative
Agent, all Vehicles and title documents with respect to Vehicles;
          (q)   all cash or cash equivalents;
          (r)   all other property not otherwise described above;
          (s)   all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto pertaining to the Collateral; and
          (t)   to the extent not otherwise included, all accessions to,
substitutions for and replacements, Proceeds and products of any and all of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing;
          provided, however, that notwithstanding any of the other provisions
set forth in this Section 3, this Agreement shall not constitute a grant of a
security interest in (a) any property to the extent that such grant of a
security interest (i) is prohibited by any Requirements of Law of



--------------------------------------------------------------------------------



 



12

a Governmental Authority, (ii) requires a consent not obtained of any
Governmental Authority pursuant to such Requirement of Law or (iii) is
prohibited by, or constitutes a breach or default under or results in the
termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Investment Property, Pledged Stock or
Pledged Note, any applicable shareholder or similar agreement, except to the
extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law and (b) more than 65% of the voting
Capital Stock of any Foreign Subsidiary directly owned by any Grantor (any
property described in this proviso clause being referred to herein as “Excluded
Property”); provided that Excluded Property shall not include Proceeds,
substitutions or replacements of any Excluded Property (unless such Proceeds,
substitutions or replacements would constitute Excluded Property).
SECTION 4.    REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and certain of the other Secured
Parties to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder, each Grantor
hereby represents and warrants to the Administrative Agent and each other
Secured Party that:
          4.1   Representations in Credit Agreement. In the case of each
Guarantor, the representations and warranties set forth in Section 4 of the
Credit Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party, each of which is hereby incorporated herein by
reference, are true and correct, and the Administrative Agent and each other
Secured Party shall be entitled to rely on each of them as if they were fully
set forth herein, provided that each reference in each such representation and
warranty to the Borrower’s knowledge shall, for the purposes of this
Section 4.1, be deemed to be a reference to such Guarantor’s knowledge.
          4.2   Title; No Other Liens. Except for the security interest granted
to the Administrative Agent for the ratable benefit of the Secured Parties
pursuant to this Agreement and the other Liens permitted to exist on the
Collateral by the Credit Agreement, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. No financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or as are permitted by the Credit
Agreement.
          4.3   Perfected First Priority Liens. The security interests granted
pursuant to this Agreement upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said schedule, have been delivered to the Administrative Agent in
completed and, where applicable, duly executed form) constitute valid perfected
security interests in all of the Collateral (excluding items 3(d) (until the
agreements set forth in Section 6.1(a) are satisfied), 3(p) (until the
agreements set forth in Section 5.14 are satisfied) and 3(r)) in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting



--------------------------------------------------------------------------------



 



13

to purchase any Collateral from such Grantor and are prior to all other Liens on
the Collateral in existence on the date hereof except for (i) unrecorded Liens
permitted by the Credit Agreement which have priority over the Liens on the
Collateral by operation of law and (ii) Liens described on Schedule 7.
          4.4   Jurisdiction of Organization; Chief Executive Office. On the
date hereof, such Grantor’s jurisdiction of organization, identification number
from the jurisdiction of organization (if any), federal employer identification
number and the location and mailing address of such Grantor’s chief executive
office or sole place of business or principal residence, as the case may be, are
specified on Schedule 4. Such Grantor has furnished to the Administrative Agent
a certified charter, certificate of incorporation or other organization document
and long form good standing certificate as of a date which is recent to the date
hereof. The name in which it has executed this Agreement is the exact name as it
appears in such Grantor’s organizational documents, as amended, as filed with
such Grantor’s jurisdiction of organization. Such Grantor has not, during the
past year, (i) except as described on Schedule 4, been a party to any
acquisition, merger or consolidation or (ii) other than as set forth in Schedule
4, had any other legal name.
          4.5   Collateral Locations. On the date hereof, the Inventory, the
Equipment (other than mobile goods) and all other material Collateral are kept
at the locations listed on Schedule 5. All of said locations are owned by such
Grantor except for locations (i) which are leased by the Grantor as lessee and
designated as such in Schedule 5 and (ii) at which Inventory is held in a public
warehouse or is otherwise held by a bailee or on consignment as designated as
such in Schedule 5.
          4.6   Farm Products. None of the Collateral constitutes, or is the
Proceeds of, Farm Products.
          4.7   Investment Property. (a) The shares of Pledged Stock pledged by
such Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor.
          (b)   All the shares of the Pledged Stock have been duly and validly
issued and are fully paid and nonassessable.
          (c)   Each of the Pledged Notes constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
          (d)   Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other Person,
except the security interest created by this Agreement and Liens permitted by
Section 7.3(m) of the Credit Agreement.



--------------------------------------------------------------------------------



 



14

          4.8   Accounts and Chattel Paper. (a)  The names of the obligors,
amounts owing, due dates and other information with respect to such Grantor’s
Accounts and Chattel Paper are and will be correctly stated in all material
respects, at the time furnished, in all records of such Grantor relating thereto
and, to the extent created, in all invoices and Collateral Reports with respect
thereto furnished to the Administrative Agent by such Grantor from time to time.
As of the time when each Account or each item of Chattel Paper arises, such
Grantor shall be deemed to have represented and warranted that such Account or
Chattel Paper, as the case may be, and all records relating thereto, are genuine
and in all respects what they purport to be.
          (b)   With respect to such Grantor’s Accounts, except (A) as disclosed
on the most recent Collateral Report or (B) with respect to Accounts which were
generated or came into existence after the date of the information of the latest
Borrowing Base Certificate required to be delivered to the Administrative Agent
under the Credit Agreement, (i) all such Accounts are Eligible Accounts
Receivable; (ii) all such Accounts represent bona fide sales of Inventory or
rendering of services to Account Debtors in the ordinary course of such
Grantor’s business; and (iii) to such Grantor’s knowledge, there are no facts,
events or occurrences that have not been disclosed to the Administrative Agent
which in any way impair the validity or enforceability thereof or would reduce
the amount payable thereunder as shown on such Grantor’s books and records and
any invoices, statements and Collateral Reports with respect thereto.
          (c)   In addition, with respect to its Accounts represented as being
Eligible Accounts Receivable, (i) the amounts shown on all invoices, statements
and Collateral Reports with respect thereto are actually and absolutely owing to
such Grantor as indicated thereon and are not in any way contingent; (ii) no
payments have been or shall be made thereon except payments promptly delivered
to a Lock Box or a Collateral Deposit Account to the extent required pursuant to
Section 6.1(b); and (iii) to such Grantor’s knowledge, all Account Debtors have
the capacity to contract.
          4.9   Intellectual Property. (a)   Schedule 6 lists all applications
for federal registration and federally registered Intellectual Property owned by
such Grantor in its own name on the date hereof.
          (b)   On the date hereof, all material Intellectual Property is valid,
subsisting, unexpired and enforceable, has not been abandoned and does not
infringe the intellectual property rights of any other Person.
          (c)   Except as set forth in Schedule 6, on the date hereof, none of
the Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.
          (d)   No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.
          (e)   No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any Intellectual Property or such Grantor’s ownership interest
therein, or (ii) which, if adversely determined, would have a material adverse
effect on the value of any Intellectual Property.



--------------------------------------------------------------------------------



 



15

          4.10   Deposit Accounts. On the date hereof, all of such Grantor’s
Deposit Accounts are listed on Schedule 10.
          4.11   Letter-of-Credit Rights and Chattel Paper. On the date hereof,
Schedule 11 lists all Letter-of-Credit Rights and Chattel Paper of such Grantor.
All action by such Grantor necessary to protect and perfect the Administrative
Agent’s Lien under the laws of the United States on each item listed on
Schedule 11 has been or, promptly following the Closing Date shall be, duly
taken (including the delivery of all originals and the placement of a legend on
all Chattel Paper as required hereunder).
          4.12   Inventory. With respect to any of such Grantor’s Inventory
(a) such Inventory (other than Inventory in transit) is located at one of such
Grantor’s locations set forth on Schedule 5, (b) no Inventory (other than
Inventory in transit) is now, or shall at any time or times hereafter be stored
at any other location except as permitted by Sections 5.3(d) and 5.4, (c) such
Grantor has good and marketable title to such Inventory and such Inventory is
not subject to any Lien except for the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and Secured Parties, and except for
Liens permitted under the Loan Documents, (d) except (A) as disclosed in the
most recent Collateral Report, such Inventory is of good and merchantable
quality, free from any defects or (B) with respect to Inventory which was
produced or came into existence after the date of the information of the latest
Borrowing Base Certificate required to be delivered to the Administrative Agent
under the Credit Agreement, (e) such Inventory that constitutes Collateral is
not subject to any licensing, patent, royalty, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party upon sale or disposition of that Inventory or the payment of any
monies (other than royalties incurred pursuant to sale of such Inventory under
the licensing agreement related thereto) to any third party upon such sale or
other disposition, (f) such Inventory has been produced in all material respects
in accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder and (g) the completion of
manufacture, sale or other disposition of such Inventory that constitutes
Collateral by the Administrative Agent after the occurrence and during the
continuance of an Event of Default shall not require the consent of any Person
(except as required by applicable law) and shall not constitute a breach or
default under any contract or agreement to which such Grantor is a party or to
which such property is subject.
          4.13   Commercial Tort Claims(a) On the date hereof, except to the
extent listed in Schedule 9, no Grantor has rights in any Commercial Tort Claim
with potential value in excess of $100,000.
          (b)   Upon the filing of a financing statement covering any Commercial
Tort Claim referred to in paragraph (a) above and Section 5.11 hereof against
such Grantor in the jurisdiction specified in Schedule 3 hereto, the security
interest granted in such Commercial Tort Claim will constitute a valid perfected
security interest in favor of the Administrative Agent, for the ratable benefit
of the Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons



--------------------------------------------------------------------------------



 



16

purporting to purchase such Collateral from Grantor, which security interest
shall be prior to all other Liens on such Collateral except for unrecorded liens
permitted by the Credit Agreement which have priority over the Liens on such
Collateral by operation of law.
          4.14    Vehicles. Schedule 8 is a complete and correct list of all
Vehicles owned by such Grantor on the date hereof.
SECTION 5.    COVENANTS
          Each Grantor covenants and agrees with the Administrative Agent and
the other Secured Parties that, from and after the date of this Agreement until
the Obligations (other than the Contingent Obligations) shall have been paid in
full, no Letter of Credit shall be outstanding (except to the extent such Letter
of Credit shall have been cash collateralized to the reasonable satisfaction of
the Issuing Lender) and the Commitments shall have terminated:
          5.1   Covenants in Credit Agreement. In the case of each Guarantor,
such Guarantor shall take, or shall refrain from taking, as the case may be,
each action that is necessary to be taken or not taken, as the case may be, so
that no Default or Event of Default is caused by the failure to take such action
or to refrain from taking such action by such Guarantor or any of its
Subsidiaries.
          5.2   Delivery of Instruments, Certificated Securities and Chattel
Paper. If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument, Certificated Security or Chattel
Paper, such Instrument, Certificated Security or Chattel Paper shall be
immediately delivered to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.
          5.3   Maintenance of Perfected Security Interest; Further
Documentation. (a)  Such Grantor shall maintain the security interest created by
this Agreement as a perfected security interest having at least the priority
described in Section 4.3 and shall defend such security interest against the
claims and demands of all Persons whomsoever.
          (b)   Such Grantor will furnish to the Administrative Agent and the
other Secured Parties from time to time statements and schedules further
identifying and describing the Collateral and other property of such Grantor and
such other reports in connection therewith as the Administrative Agent may
reasonably request, all in reasonable detail.
          (c)   At any time and from time to time, upon the written request of
the Administrative Agent, and at the sole expense of such Grantor, such Grantor
will promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Letter-of-Credit Rights and any other
relevant Collateral, taking any actions necessary to enable the Administrative
Agent to obtain Control with respect thereto.



--------------------------------------------------------------------------------



 



17

          (d)   Locations. Such Grantor will deliver an update to Schedule 5
within 15 days after each June 30 and December 31 that will specify each
location not set forth on the prior Schedule 5 such that no material portion of
the Collateral (except for Equipment or Inventory in transit, that has been sold
(including sales on consignment or approval in the ordinary course of business),
that is out for repair, that is at other locations for the purpose of onsite
maintenance or repair or any Collateral that is at locations with Collateral
less than $100,000 in aggregate value) owned by it is at any location other than
those in such updated Schedule 5 as of June 30 or December 31, as applicable.
          5.4   Changes in Locations, Name, etc. Such Grantor will not, except
upon 15 days’ prior written notice to the Administrative Agent and delivery to
the Administrative Agent of all additional executed financing statements and
other documents reasonably requested by the Administrative Agent, if any,
necessary to maintain the validity, perfection and priority of the security
interests provided for herein:
     (i)   change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence, as the case
may be, or mailing address from that referred to in Section 4.4;
     (ii)   change its name or organization identification number issued by its
state of organization or type of entity or federal employer identification
number; or
     (iii)   change its warehouses or locations at which Collateral is held or
stored.
          5.5   Notices. Such Grantor will advise the Administrative Agent and
the other Secured Parties promptly, in reasonable detail, of:
          (a)   any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; and
          (b)   of the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.
          5.6   Investment Property. (a)  If such Grantor shall become entitled
to receive or shall receive any certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the other Secured Parties, hold the same in trust for the
Administrative Agent and the other Secured Parties and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations. Any sums paid upon or in
respect of the Investment Property upon the liquidation or



--------------------------------------------------------------------------------



 



18

dissolution of any Issuer shall be paid over to the Administrative Agent to be
held by it hereunder as additional collateral security for the Obligations, and
in case any distribution of capital shall be made on or in respect of the
Investment Property or any property shall be distributed upon or with respect to
the Investment Property pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of the Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Administrative Agent, hold such money or property in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Grantor, as additional collateral security for the Obligations.
           (b)   Without the prior written consent of the Administrative Agent
(except pursuant to a transaction expressly permitted by the Credit Agreement),
such Grantor will not (i) vote to enable, or take any other action to permit,
any Issuer to issue any Capital Stock of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any Capital Stock of any nature of any Issuer, (ii) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Investment Property or Proceeds thereof, (iii) create, incur or permit to exist
any Lien or option in favor of, or any claim of any Person with respect to, any
of the Investment Property or Proceeds thereof, or any interest therein, except
for the security interests created by this Agreement and Liens permitted by
Section 7.3(m) of the Credit Agreement or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof.
     (i)   In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Administrative Agent
promptly in writing of the occurrence of any of the events described in
Section 5.6(a) with respect to the Investment Property issued by it and (iii)
the terms of Sections 7.3(c) and 7.7 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 7.3(c) or
7.7 with respect to the Investment Property issued by it.
          5.7   Receivables. (a)  Certain Agreements on Receivables. Other than
in the ordinary course of business consistent with its past practice, such
Grantor will not make or agree to make any discount, credit, rebate or other
reduction in the original amount owing on a Receivable or accept in satisfaction
of a Receivable less than the original amount thereof.
           (b)   Collection of Receivables. Except as otherwise provided in this
Agreement, such Grantor will collect and enforce, in accordance with its
policies in effect from time to time and in the ordinary course of business, all
amounts due or hereafter due to such Grantor under the Accounts owned by it.



--------------------------------------------------------------------------------



 



19

          (c)   Delivery of Invoices. Such Grantor will deliver to the
Administrative Agent promptly upon its reasonable request after the occurrence
and during the continuation of an Event of Default duplicate invoices with
respect to each Account owned by it bearing such language of assignment as the
Administrative Agent shall specify.
           (d)   Disclosure of Counterclaims on Receivables. If (i) any material
discount, credit or agreement to make a rebate or to otherwise reduce the amount
owing on a material amount of Eligible Accounts Receivable or (ii) to the
knowledge of such Grantor, any material dispute, setoff, claim, counterclaim or
defense exists or has been asserted or threatened with respect to any such
Eligible Account Receivable, such Grantor will timely disclose such fact to the
Administrative Agent. After the occurrence and during the continuance of an
Event of Default, such Grantor shall send the Administrative Agent a copy of
each credit memorandum in excess of $100,000 as soon as issued, and such Grantor
shall timely report each credit memorandum and each of the facts required to be
disclosed to the Administrative Agent in accordance with this Section 5.7(d) on
the Borrowing Base Certificates submitted by it.
          (e)   Electronic Chattel Paper. In the event such Grantor is or
becomes the owner of any electronic chattel paper such Grantor shall promptly
notify the Administrative Agent and, if requested by the Administrative Agent,
shall use commercially reasonable efforts to grant the Administrative Agent
Control of such electronic chattel paper in accordance with the UCC.
          5.8    Intellectual Property. (a)  Such Grantor (either itself or
through licensees) will (i) continue to use each material Trademark on each and
every trademark class of goods applicable to its current line as reflected in
its current catalogs, brochures and price lists in order to maintain such
Trademark in full force free from any claim of abandonment for non-use,
(ii) maintain as in the past the quality of products and services offered under
such Trademark, (iii) use such Trademark with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of such Trademark unless the Administrative Agent, for
the ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (v) not (and use
commercially reasonable efforts to not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby such Trademark
may become invalidated or impaired in any way.
          (b)   Such Grantor (either itself or through licensees) will not do
any act, or omit to do any act, whereby any material Patent may become
prematurely invalidated, forfeited, abandoned or dedicated to the public.
          (c)   Such Grantor (either itself or through licensees) (i) will
employ each material Copyright and (ii) will, for each work covered by a
material copyright, use copyright notices as required under applicable copyright
laws. Such Grantor will not (either itself or through licensees) do any act
whereby any material portion of the Copyrights may fall into the public domain.
           (d)   Such Grantor (either itself or through licensees) will not do
any act that knowingly infringes the intellectual property rights of any other
Person.



--------------------------------------------------------------------------------



 



20

          (e)   Such Grantor will notify the Administrative Agent and the other
Secured Parties immediately if it knows, or has reason to know, that any
application or registration relating to any material Intellectual Property may
become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country) regarding such Grantor’s ownership of, or the validity
of, any material Intellectual Property or such Grantor’s right to register the
same or to own and maintain the same.
          (f)   Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five Business Days after the last day
of the fiscal quarter in which such filing occurs. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may request to evidence the Administrative Agent’s and the other Secured
Parties’ security interest in any Copyright, Patent or Trademark and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby.
           (g)   Such Grantor will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability and payment of maintenance fees.
          (h)   In the event that any material Intellectual Property is
infringed, misappropriated or diluted by a third party, such Grantor shall
(i) take such actions as such Grantor shall reasonably deem appropriate under
the circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.
          (i)   Upon the occurrence and during the continuance of an Event of
Default, upon the written request of the Administrative Agent, each Grantor will
use its commercially reasonable efforts to obtain all consents and approvals
necessary for the assignment to the Administrative Agent or its designee of any
license held by such Grantor and to enable the Administrative Agent or its
designee to enforce the security interests granted hereunder.
           5.9   Maintenance of Inventory. (a) Returned Inventory. Such Grantor
shall promptly report to the Administrative Agent any return involving an amount
in excess of $500,000. Each such report shall indicate the reasons for the
returns and the locations and condition of the returned Inventory. In the event
any Account Debtor returns Inventory to such Grantor when an Event of Default
exists, such Grantor, upon the reasonable request of the Administrative Agent,
shall: (i) hold the returned Inventory intrust for the Administrative Agent;
(ii) segregate all



--------------------------------------------------------------------------------



 



21

returned Inventory from all of its other property; (iii) dispose of the returned
Inventory solely according to the Administrative Agent’s written instructions;
and (iv) not issue any credits or allowances with respect thereto without the
Administrative Agent’s prior written consent. All returned Inventory shall be
subject to the Administrative Agent’s Liens thereon.
           (b)   Inventory Count. Such Grantor will conduct a physical count of
its Inventory consistent with past practice at least once per fiscal year, and
after the occurrence and during the continuation of an Event of Default, at such
other times as the Administrative Agent reasonably requests. Such Grantor, at
its own expense, shall deliver to the Administrative Agent the results of each
physical verification, which such Grantor has made, or has caused any other
Person to make on its behalf, of all or any portion of its Inventory.
          5.10   Insurance. (a) All insurance policies required hereunder and
under Section 6.5 of the Credit Agreement in respect of property or casualty
shall name the Administrative Agent (for the benefit of the Secured Parties) as
an additional insured or as loss payee, as applicable, and shall contain loss
payable clauses or mortgagee clauses, through endorsements in form and substance
reasonably satisfactory to the Administrative Agent (i) all proceeds thereunder
with respect to any Collateral shall be applied in accordance with Section 2.9
of the Credit Agreement; (ii) providing that no such insurance shall be affected
by any act or neglect of the insured or owner of the property described in such
policy; and (iii) such policy and loss payable or mortgagee clauses may be
canceled, amended, or terminated only upon at least thirty days prior written
notice given to the Administrative Agent.
           (b)   All premiums on any such insurance shall be paid when due by
such Grantor, and, if reasonably requested by the Administrative Agent, copies
of the policies shall be delivered to the Administrative Agent. If such Grantor
fails to obtain any insurance as required by this Section, the Administrative
Agent may obtain such insurance at such Grantor’s expense. By purchasing such
insurance, the Administrative Agent shall not be deemed to have waived any
Default arising from the Grantor’s failure to maintain such insurance or pay any
premiums therefor. If such Grantor fails to obtain any insurance as required by
this Section, the Administrative Agent may obtain such insurance at the
applicable Grantor’s expense.
           5.11   Commercial Tort Claims. Such Grantor shall promptly notify the
Administrative Agent of any Commercial Tort Claim with potential value in excess
of $100,000 acquired by it and, unless the Administrative Agent otherwise
consents, such Grantor shall within 30 days of obtaining such interest sign and
deliver documentation reasonably acceptable to the Administrative Agent granting
to the Administrative Agent a first priority security interest in such
Commercial Tort Claim (subject to the Liens permitted under the Loan Documents).
          5.12   Letter-of-Credit Rights. If such Grantor is or becomes the
beneficiary of a letter of credit with a value in excess of 250,000, it shall
promptly after becoming a beneficiary notify the Administrative Agent thereof
and, at the request of the Administrative Agent (a) use commercially reasonable
efforts to cause the issuer and/or confirmation bank to consent to the
assignment of any Letter-of-Credit Rights in connection with such letter of
credit to the Administrative Agent and (b) agree to direct all payment
thereunder to a Deposit Account (which payments shall then be applied as
required by the Credit Agreement).



--------------------------------------------------------------------------------



 



22

          5.13   Collateral Access Agreements Such Grantor shall use
commercially reasonable efforts to obtain a Collateral Access Agreement from the
lessor of each leased property, mortgagee of owned property or bailee or
consignee with respect to any warehouse, processor or converter facility or
other location where Collateral consisting of Inventory is stored or located or
which is the location of the Borrower’s principal place of business, which
agreement or letter shall provide access rights, contain a waiver or
subordination of all Liens or claims that the landlord, mortgagee, bailee or
consignee may assert against the Collateral at that location, and shall
otherwise be reasonably satisfactory in form and substance to the Administrative
Agent. Such Grantor shall timely and fully pay and perform its obligations in
all material respects under all leases and other agreements with respect to each
leased location or third party warehouse where any Collateral is or may be
located.
          5.14   Vehicles. To the extent the aggregate value of the Vehicles of
the Loan Parties at such time exceeds $100,000, such Grantor will give the
Administrative Agent notice of its acquisition of any Vehicle and deliver to the
Administrative Agent, upon reasonable request, the original of any vehicle title
certificate and provide and/or file all other documents or instruments necessary
to have the Lien of the Administrative Agent noted on any such certificate or
with the appropriate state office. Notwithstanding any other provisions of this
Agreement and the other Loan Documents, the Loan Parties shall not be required
to cause Vehicles to be pledged as Collateral if the aggregate value of the
Vehicles of the Loan Parties is less than $100,000 unless an Event of Default
has occurred and is continuing.
SECTION 6.    COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT
ACCOUNTS
          6.1   Collection of Receivables. (a) On or before the 90th day after
the Closing Date (or such later date as agreed by the Administrative Agent in
its sole discretion), each Grantor shall (i) execute and deliver to the
Administrative Agent Deposit Account Control Agreements for each Deposit Account
(other than (i) each Deposit Account, the funds in which are used, in the
ordinary course of business, solely for the payment of salaries and wages,
workers’ compensation, pension benefits and similar expenses or taxes related
thereto, (ii) each Deposit Account used, in the ordinary course of business,
solely for daily accounts payable and that has an ending daily balance of zero;
provided that the aggregate balance excluded in this clause (ii) shall not
exceed $1,000,000 and (iii) each Deposit Account used in the ordinary course of
business for local store accounts (which shall comply with the provisions of
Section 6.4 below)) maintained by such Grantor into which all cash, checks or
other similar payments relating to or constituting payments made in respect of
Receivables will be deposited (a “Collateral Deposit Account”), which Collateral
Deposit Accounts as of the Closing Date are identified as such on Schedule 10,
and (ii) establish lock box service (the “Lock Boxes”) with the banks set forth
in Schedule 10, which Lock Boxes shall be subject to irrevocable lockbox
agreements in the form provided by or otherwise reasonably acceptable to the
Administrative Agent and shall be accompanied by an acknowledgment by the bank
where the Lock Box is located of the Lien of the Administrative Agent granted
hereunder and of irrevocable instructions to wire all amounts collected during
any Cash Dominion Period therein to the Collection Account (a “Lock Box
Agreement”). After the Closing Date, each Grantor will comply with the terms of
Section 6.2. During any Cash Dominion Period, the Administrative Agent shall
have sole access to the Lock Boxes, and each Grantor shall take all action
necessary to grant the Administrative Agent such sole access. For the avoidance
of



--------------------------------------------------------------------------------



 



23

doubt, the parties hereto hereby agree that so long as a Cash Dominion Period is
not in effect, the applicable Grantor shall have free access to all assets in
any Collateral Deposit Account or other Deposit Account or any securities
account and shall be permitted to withdraw any and all such amounts without any
consent from the Administrative Agent or any other Secured Party.
          (b)   During any Cash Dominion Period, each Grantor shall direct all
of its Account Debtors to forward payments directly to Lock Boxes subject to
Lock Box Agreements or a Collateral Deposit Account. During any Cash Dominion
Period, the Administrative Agent shall be authorized to exercise exclusive
control over any Collateral Deposit Account. The Administrative Agent hereby
agrees that it will not deliver a notice exercising exclusive control over a
Collateral Deposit Account unless a Cash Dominion Period has commenced and is
continuing and, in addition, will provide any required notices necessary to any
bank or other depository institution reversing any automatic wire instructions
or access limitation instructions at the end of any Cash Dominion Period. At no
time during a Cash Dominion Period shall any Grantor remove any item from a Lock
Box or a Collateral Deposit Account without the Administrative Agent’s prior
written consent. If any Grantor should refuse or neglect to notify any Account
Debtor to forward payments directly to a Lock Box subject to a Lock Box
Agreement or Collateral Deposit Account after notice from the Administrative
Agent, the Administrative Agent shall, notwithstanding the language set forth in
Section 6.2(b) be entitled to make such notification directly to Account Debtor.
If notwithstanding the foregoing instructions during any Cash Dominion Period,
any Grantor receives any proceeds of any Receivables, such Grantor shall receive
such payments as the Administrative Agent’s trustee, and shall promptly deposit
all cash, checks or other similar payments related to or constituting payments
made in respect of Receivables received by it to a Collateral Deposit Account.
During any Cash Dominion Period, all funds deposited into any Lock Box subject
to a Lock Box Agreement or a Collateral Deposit Account may be swept on a daily
basis into a collection account maintained by the Borrower with the
Administrative Agent (the “Collection Account”). During any Cash Dominion
Period, with respect to any Collateral Deposit Account for which a Deposit
Account Control Agreement is not in place or any Lock Boxes for which lock box
service has not been established, the applicable Grantor shall direct all funds
deposited in such accounts to be swept on a daily basis into the Collection
Account. The Administrative Agent shall hold and apply funds received into the
Collection Account as provided by the terms of Section 6.3.
          6.2   Covenant Regarding New Deposit Accounts; Lock Boxes. Before
opening or replacing any Collateral Deposit Account, other Deposit Account
(other than (i) each Deposit Account, the funds in which are used, in the
ordinary course of business, solely for the payment of salaries and wages,
workers’ compensation, pension benefits and similar expenses or taxes related
thereto, (ii) each Deposit Account used, in the ordinary course of business,
solely for daily accounts payable and that has an ending daily balance of zero;
provided that the aggregate balance excluded in this clause (ii) shall not
exceed $1,000,000 and (iii) each Deposit Account used in the ordinary course of
business for local store accounts (which shall comply with the provisions of
Section 6.4 below)) or establishing a new Lock Box, each Grantor shall
(a) obtain the consent of the Administrative Agent in writing to the opening of
such Collateral Deposit Account, other Deposit Account or Lock Box and (b) cause
each bank or financial institution in which it seeks to open (i) such Deposit
Account, to enter into a Deposit Account Control



--------------------------------------------------------------------------------



 



24

Agreement with the Administrative Agent in order to give the Administrative
Agent Control of such Collateral Deposit Account, or (ii) such Lock Box, to
enter into a Lock Box Agreement with the Administrative Agent in order to give
the Administrative Agent Control of the Lock Box. In the case of Deposit
Accounts or Lock Boxes maintained with Lenders, the terms of such agreement
shall be subject to the provisions of the Credit Agreement regarding setoffs.
          6.3   Application of Proceeds; Deficiency. During any Cash Dominion
Period, all amounts deposited in the Collection Account shall be deemed received
by the Administrative Agent in accordance with Section 2.15 of the Credit
Agreement and shall, after having been credited to the Collection Account, be
applied (and allocated) by Administrative Agent in accordance with
Section 2.5(b) of the Credit Agreement if no Event of Default has occurred and
is continuing or in accordance with Section 2.15 otherwise; provided that, so
long as no Cash Dominion Period is in effect, collections which are received
into the Collection Account shall be returned promptly to the Borrower. During a
Cash Dominion Period triggered as a result of the occurrence and continuance of
an Event of Default, the Administrative Agent shall require all other cash
proceeds of the Collateral, which are not required to be applied to the
Obligations pursuant to Section 2.9 of the Credit Agreement, to be deposited in
a special non-interest bearing cash collateral account with the Administrative
Agent and held there as security for the Secured Obligations. No Grantor shall
have any control whatsoever over said cash collateral account. Any such proceeds
of the Collateral shall be applied in the order set forth in Section 2.15 of the
Credit Agreement unless a court of competent jurisdiction shall otherwise
direct. The balance, if any, after all of the Secured Obligations have been
satisfied, shall be deposited by the Administrative Agent into the Borrower’s
general operating account with the Administrative Agent.
          6.4   Local Store Accounts. (a)  each Grantor shall deliver to the
Administrative Agent:
     (i)   on or before the 30th day after the Closing Date (or such later date
as agreed by the Administrative Agent in its sole discretion), copies of
notifications (each a “DDA Notification”) substantially in the form of Exhibit A
hereto which have been executed on behalf of such Grantor with respect to each
depository institution having a local store account and listed on Schedule 12
(it being understood that such Schedule shall be delivered to the Administrative
Agent on or before the 10th day after the Closing Date);
     (ii)   on or before the 90th day after the Closing Date (or such later date
as agreed by the Administrative Agent in its sole discretion), a fully executed
Local Blocked Account Agreement with respect to the Concentration Account
identified to the Administrative Agent on or before the 10th day after the
Closing Date; and
     (iii)   on or before the 90th day after the Closing Date (or such later
date as agreed by the Administrative Agent in its sole discretion), a fully
executed Local Blocked Account Agreement satisfactory in form and substance to
the Administrative Agent with each Local Blocked Account Bank (collectively, the
“Local Blocked Accounts”) identified by the Administrative Agent. Each DDA
Notification shall be held



--------------------------------------------------------------------------------



 



25

by the Administrative Agent until the occurrence of a Trigger Event. After the
occurrence and continuance of a Trigger Event, the Administrative Agent may
(and, at the request of the Required Lenders, shall) deliver each such DDA
Notification to the applicable depository institution.
          (b)   During any Cash Dominion Period that is not a Standstill Period,
the Grantors shall transfer by ACH or wire transfer no less frequently than
daily (and whether or not there are then any outstanding Obligations) to a Local
Blocked Account all amounts on deposit in each such DDA (provided that such
covenant shall not apply to (i) minimum balances as may be required to be kept
in the subject DDA by the depository institution at which such DDA is maintained
or (ii) any amounts maintained by the Grantors in such DDAs (and other DDAs,
with the consent of the Administrative Agent, not to be unreasonably withheld)
in the ordinary course of business consistent with their past practice).
          (c)   During any Standstill Period, (i) the Local Blocked Account
Agreement shall not require any transfer of any cash receipts or collections,
and (ii) each Grantor covenants and agrees to transfer to a Concentration
Account by ACH or wire transfer no less frequently than daily all amounts on
deposit in each such Local Blocked Account in excess of amounts that the
Borrower reasonably deems to be necessary to satisfy projected buy-back
obligations at each Store during a Buy-Fund Availability Period and ordinary
course operating expenses consistent with past practice. In addition to
inspection rights permitted under Section 6.6 of the Credit Agreement, the
Administrative Agent shall have the right, upon reasonable prior notice to the
Borrower, to audit and or evaluate, or to cause professionals retained by the
Administrative Agent to audit and/or evaluate, the Borrower’s compliance with
this Section 6.4(c), and the Borrower shall pay the reasonable and documented
expenses of the Administrative Agent or such professionals for such audits and
evaluations.
          (d)   Promptly after the first Cash Dominion Period occurs, the
Borrower covenants and agrees that the Grantors will establish one or more
special operating accounts (“Trigger Period Accounts”) that can only be funded
with Borrowings of Loans in accordance with clause (f) of this Section 6.4.
          (e)   During any Trigger Period, each Local Blocked Account Agreement
shall require the transfer by ACH or wire transfer no less frequently than daily
(and whether or not there are then any outstanding Obligations) to one of the
concentration accounts designated by the Administrative Agent (collectively, the
“Concentration Accounts”), of all cash receipts and collections, including,
without limitation, the following:
     (i)   all available cash receipts from the sale of Inventory and other
Collateral;
     (ii)   all proceeds of collections of Accounts;
     (iii)   all Net Cash Proceeds, and all other cash payments received by a
Loan Party;



--------------------------------------------------------------------------------



 



26

     (iv)   from any Person or from any source or on account of any sale or
other transaction or event, including, without limitation, any mandatory
prepayment pursuant to Section 2.9 of the Credit Agreement;
     (v)   the then contents of each DDA (net of any minimum balance, not to
exceed $1,000,000 in the aggregate, as may be required to be kept in the subject
DDA by the depository institution at which such DDA is maintained).
          (f)   During any Trigger Period, proceeds of Borrowings may be
deposited in Trigger Period Accounts and the amounts on deposit in such Trigger
Period Accounts may only be applied to fund buy back programs if such Trigger
Period occurs during a Buy-Fund Availability Period or, upon the expiration of
the Buy-Fund Availability Period or the occurrence of an Event of Default, to
the prepayment of the Obligations then outstanding under and in accordance with
the Credit Agreement; provided, that, except as otherwise provided in
Section 2.15(f) of the Credit Agreement, upon payment in full of such
outstanding Obligations, any remaining amounts will be released and transferred
to a deposit account of the Loan Parties as the Borrower shall direct.
          (g)   The Concentration Account shall at all times be under the sole
dominion and control of the Administrative Agent. The Grantors hereby
acknowledge and agree that (i) the Grantors have no right of withdrawal from the
Concentration Account, (ii) the funds on deposit in the Concentration Account
shall at all times be collateral security for all of the Obligations and
(iii) the funds on deposit in the Concentration Account shall be applied as
provided in the Credit Agreement. In the event that, notwithstanding the
provisions of this Section 6.4, any Grantor receives or otherwise has dominion
and control of any such proceeds or collections, such proceeds and collections
shall be held in trust by such Grantor for the Administrative Agent, shall not
be commingled with any of such Grantor’s other funds or deposited in any account
of such Grantor and shall, not later than the Business Day after receipt
thereof, be deposited into the Concentration Account or dealt with in such other
fashion as such Grantor may be instructed by the Administrative Agent. During
the continuation of a Trigger Event, the amounts deposited into the
Concentration Account shall be applied to the prepayment of the Obligations then
outstanding; provided, that, except as otherwise provided in Section 2.15(f) of
the Credit Agreement, upon payment in full of such outstanding Obligations, any
remaining amounts will be released and transferred to a deposit account of the
Grantors as the Borrower shall direct and the existence of a Trigger Event
(other than as a result of the occurrence of an Event of Default) shall not, in
and of itself, impair the right of the Borrower to Loans in accordance with the
terms hereof.
          (h)   Upon the request of the Administrative Agent, the Loan Parties
shall cause bank statements and/or other reports to be delivered to the
Administrative Agent not less often than monthly, accurately setting forth all
amounts deposited in each Local Blocked Account to ensure the proper transfer of
funds as set forth above.
SECTION 7.    REMEDIAL PROVISIONS
          7.1   Certain Matters Relating to Receivables. (a)  The Administrative
Agent shall have the right to make test verifications of the Receivables in any
manner and through any medium that it reasonably considers advisable, and each
Grantor shall furnish all such



--------------------------------------------------------------------------------



 



27

assistance and information as the Administrative Agent may require in connection
with such test verifications. At any time and from time to time, upon the
Administrative Agent’s request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables.
          (b)   The Administrative Agent hereby authorizes each Grantor to
collect such Grantor’s Receivables, subject to the Administrative Agent’s
direction and control, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in a Collateral Deposit Account maintained under the sole dominion and control
of the Administrative Agent, subject to withdrawal by the Administrative Agent
for the account of the Secured Parties only as provided in Section 7.5, and
(ii) until so turned over, shall be held by such Grantor in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Grantor. Each such deposit of Proceeds of Receivables shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit. The Grantors and the Administrative
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that the
Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent may be commercially
reasonable so long as the Administrative Agent acts in good faith based on
information known to it at the time it takes any such action.
          (c)   At the Administrative Agent’s request, each Grantor shall
deliver to the Administrative Agent all original and other documents evidencing,
and relating to, the agreements and transactions which gave rise to the
Receivables, including, without limitation, all original orders, invoices and
shipping receipts.
          7.2   Communications with Obligors; Grantors Remain Liable. (a)  The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default
communicate (by mail, telephone, facsimile or otherwise) with obligors under the
Receivables to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Receivables.
          (b)   Upon the request of the Administrative Agent at any time after
the occurrence and during the continuance of an Event of Default, each Grantor
shall notify obligors on the Receivables that the Receivables have been assigned
to the Administrative Agent for the



--------------------------------------------------------------------------------



 



28

ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent.
          (c)   Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by the Administrative Agent
or any other Secured Party of any payment relating thereto, nor shall the
Administrative Agent or any other Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
          7.3   Pledged Stock. (a)  Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 7.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, in each case paid in the normal
course of business of the relevant Issuer and consistent with past practice, to
the extent permitted in the Credit Agreement, and to exercise all voting and
corporate or other organizational rights with respect to the Investment
Property; provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which, in the
Administrative Agent’s reasonable judgment, would impair the Collateral or which
would be inconsistent with or result in any violation of any provision of the
Credit Agreement, this Agreement or any other Loan Document.
          (b)   If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the
Obligations in the order set forth in Section 2.15 of the Credit Agreement, and
(ii) any or all of the Investment Property shall be registered in the name of
the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of the Investment Property with any committee,
depositary, transfer



--------------------------------------------------------------------------------



 



29

agent, registrar or other designated agency upon such terms and conditions as
the Administrative Agent may determine), all without liability except to account
for property actually received by it, but the Administrative Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.
          (c)   Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.
          7.4   Proceeds to be Turned Over To Administrative Agent. In addition
to the rights of the Administrative Agent and the other Secured Parties
specified in Section 7.1 with respect to payments of Receivables, if an Event of
Default shall occur and be continuing, all Proceeds received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Administrative Agent and the other Secured Parties,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Administrative Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Administrative
Agent, if required). All Proceeds received by the Administrative Agent hereunder
shall be held by the Administrative Agent in a Collateral Deposit Account
maintained under its sole dominion and control. All Proceeds while held by the
Administrative Agent in a Collateral Deposit Account (or by such Grantor in
trust for the Administrative Agent and the other Secured Parties) shall continue
to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 7.5.
          7.5   Application of Proceeds. At such intervals as may be agreed upon
by the Borrower and the Administrative Agent, or, if an Event of Default shall
have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Deposit Account,
and any proceeds of the guarantee set forth in Section 2, in payment of the
Obligations in the order set forth in Section 2.15 of the Credit Agreement.
          7.6   Code and Other Remedies. If an Event of Default shall occur and
be continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances (a) forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels



--------------------------------------------------------------------------------



 



30

at public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any other Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk, (b) give notice of sole control or any other instruction under any Deposit
Account Control Agreement or other control agreement with any securities
intermediary and take any action therein with respect to such Collateral,
(c) with respect to any Collateral consisting of Intellectual Property, on
demand, to cause the security interest granted herein to become an assignment,
transfer and conveyance of any of or all such Collateral by the applicable
Grantors to the Administrative Agent or to license or sublicense, whether
general, special or otherwise, and whether on an exclusive or a nonexclusive
basis, any such Collateral throughout the world on such terms and conditions and
in such manner as the Administrative Agent shall reasonably determine (other
than in violation of any then-existing licensing arrangements to the extent that
waivers thereunder cannot be obtained), and (d) concurrently with written notice
to the applicable Grantor, transfer and register in its name or in the name of
its nominee the whole or any part of the Investment Property, to exchange
certificates or instruments representing or evidencing Investment Property for
certificates or instruments of smaller or larger denominations, and subject to
the notice requirements of Section 7.3, to exercise the voting and all other
rights as a holder with respect thereto, to collect and receive all cash
dividends, interest, principal and other distributions made thereon and to
otherwise act with respect to the Investment Property as though the
Administrative Agent was the outright owner thereof. The Administrative Agent or
any other Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Administrative Agent’s request, to
assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere. The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 7.6, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
other Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in such order as the Administrative Agent may elect, and only after
such application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the New York UCC, need the Administrative Agent account
for the surplus, if any, to any Grantor. To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
the Administrative Agent or any other Secured Party arising out of the exercise
by them of any rights hereunder. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition. Until the Administrative Agent is able to effect a sale, lease, or
other disposition of Collateral, the Administrative Agent shall have the right
to hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by the Administrative Agent. The Administrative
Agent may, if it so elects, seek the appointment of a



--------------------------------------------------------------------------------



 



31

receiver or keeper to take possession of Collateral and to enforce any of the
Administrative Agent’s remedies (for the benefit of the Administrative Agent and
the Lenders), with respect to such appointment without prior notice or hearing
as to such appointment. Notwithstanding the foregoing, neither the
Administrative Agent nor the Lenders shall be required to (i) make any demand
upon, or pursue or exhaust any of their rights or remedies against, any Grantor,
any other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Secured Obligations or to pursue or exhaust any of their rights
or remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof, (ii) marshal the Collateral or any guarantee of the Secured
Obligations or to resort to the Collateral or any such guarantee in any
particular order, or (iii) effect a public sale of any Collateral.
          7.7   Registration Rights. (a)  If the Administrative Agent shall
determine to exercise its right to sell any or all of the Pledged Stock pursuant
to Section 7.6, and if in the opinion of the Administrative Agent it is
necessary or advisable to have the Pledged Stock, or that portion thereof to be
sold, registered under the provisions of the Securities Act, the relevant
Grantor will cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Administrative Agent, necessary or advisable to
register the Pledged Stock, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Stock, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Administrative Agent shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of Section 11(a) of the Securities Act.
          (b)   Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that no such private sale shall be
deemed to have been made in a commercially unreasonable manner solely because it
has had such a result. The Administrative Agent shall be under no obligation to
delay a sale of any of the Pledged Stock for the period of time necessary to
permit the Issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.
          (c)   Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 7.7 valid and
binding and in compliance with any and all



--------------------------------------------------------------------------------



 



32

other applicable Requirements of Law. Each Grantor further agrees that a breach
of any of the covenants contained in this Section 7.7 will cause irreparable
injury to the Administrative Agent and the other Secured Parties, that the
Administrative Agent and the other Secured Parties have no adequate remedy at
law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 7.7 shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred under the Credit Agreement.
          7.8   Grantor’s Obligations Upon Default. Upon the request of the
Administrative Agent after the occurrence and during the continuance of an Event
of Default, each Grantor will:
          (a)   assemble and make available to the Administrative Agent the
Collateral and all books and records relating thereto at any place or places
specified by the Administrative Agent, whether at a Grantor’s premises or
elsewhere; and
          (b)   subject in all cases to any lease or sub-lease agreements and
any collateral access agreements, permit the Administrative Agent, by the
Administrative Agent’s representatives and agents, to enter, occupy and use any
premises where all or any part of the Collateral, or the books and records
relating thereto, or both, are located, to take possession of all or any part of
the Collateral or the books and records relating thereto, or both, to remove all
or any part of the Collateral or the books and records relating thereto, or
both, and to conduct sales of the Collateral, without any obligation to pay the
Grantor for such use and occupancy.
          7.9   Grant of Intellectual Property License. For the purpose of
enabling the Administrative Agent to exercise the rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby (a) grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to any Grantor) to use, license or
sublicense, on such terms and conditions as the Administrative Agent shall
reasonably determine, any Intellectual Property rights now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, the right to prosecute and maintain all
Intellectual Property and the right to sue for past infringement of the
Intellectual Property and (b) irrevocably agrees that, at any time and from time
to time following the occurrence and during the continuance of an Event of
Default, the Administrative Agent may sell any of such Grantor’s Inventory
directly to any person, including without limitation persons who have previously
purchased the Grantor’s Inventory from such Grantor and in connection with any
such sale or other enforcement of the Administrative Agent’s rights under this
Agreement, may (subject to any restrictions contained in applicable third-party
licenses entered into by a Grantor) sell Inventory which bears any Trademark
owned by or licensed to such Grantor and any Inventory that is covered by any
Copyright owned by or licensed to such Grantor and the Administrative Agent may
finish any work in process and affix any Trademark owned by or licensed to such
Grantor and sell such Inventory as provided herein. The use of the license
granted pursuant to clause (a) of the preceding sentence to the Administrative
Agent may be exercised only upon the occurrence and, at the option of the
Administrative Agent, during the continuance of an Event of Default; provided,
however,



--------------------------------------------------------------------------------



 



33

that any license, sublicense or other transaction entered into by the
Administrative Agent in accordance herewith shall be binding upon each Grantor
notwithstanding any subsequent cure of an Event of Default.
          7.10   Subordination Each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by the Administrative Agent, all Indebtedness owing by it to any
Subsidiary of the Borrower shall be fully subordinated to the indefeasible
payment in full in cash of such Grantor’s Obligations.
          7.11   Deficiency. Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Administrative Agent or any other Secured Party to
collect such deficiency.
SECTION 8.    THE ADMINISTRATIVE AGENT
          8.1   Administrative Agent’s Appointment as Attorney-in-Fact, etc.
(a)  Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:
     (i)   in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;
     (ii)   in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;
     (iii)   pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;



--------------------------------------------------------------------------------



 



34

     (iv)   execute, in connection with any sale provided for in Section 7.6 or
7.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral;
     (v)   direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; sign and indorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; settle, compromise or adjust any such
suit, action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; assign any Copyright,
Patent or Trademark (along with the goodwill of the business to which any such
Copyright, Patent or Trademark pertains), throughout the world for such term or
terms, on such conditions, and in such manner, as the Administrative Agent shall
in its sole discretion determine; and generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do; and
     (vi)   TO ACT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION
8.1 ABOVE) WITH RESPECT TO ITS INVESTMENT PROPERTY, INCLUDING THE RIGHT TO VOTE
SUCH INVESTMENT PROPERTY, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION
TO THE RIGHT TO VOTE ANY SUCH INVESTMENT PROPERTY, THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
SUCH INVESTMENT PROPERTY WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH
INVESTMENT PROPERTY ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF SUCH INVESTMENT PROPERTY OR ANY OFFICER OR AGENT
THEREOF), ONLY



--------------------------------------------------------------------------------



 



35

UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF A DEFAULT AND UPON PRIOR WRITTEN NOTICE TO THE GRANTORS.
     Anything in this Section 8.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.1(a) unless an Event of Default shall
have occurred and be continuing.
          (b)   If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.
          (c)   The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 8.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Revolving Credit Loans that are Base Rate Loans
under the Credit Agreement, from the date of payment by the Administrative Agent
to the date reimbursed by the relevant Grantor, shall be payable by such Grantor
to the Administrative Agent on demand.
          (d)   Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
          8.2   Duty of Administrative Agent. The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9.207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct. To the extent that
applicable law imposes duties on the Administrative Agent to exercise remedies
in a commercially reasonable manner, each Grantor acknowledges and agrees that
it may be commercially reasonable for the Administrative Agent (i) to fail to
incur expenses deemed significant by the Administrative Agent to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by applicable law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail



--------------------------------------------------------------------------------



 



36

to exercise collection remedies against Account Debtors or other Persons
obligated on Collateral or to remove Liens on or any adverse claims against
Collateral, (iv) to exercise collection remedies against Account Debtors and
other Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (v) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (vi) to contact other Persons,
whether or not in the same business as such Grantor, for expressions of interest
in acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.1 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent may be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.1. Without limitation upon the foregoing, nothing contained in this
Section 8.1 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Agreement or by applicable law in the absence of this
Section 8.1.
          8.3   Execution of Financing Statements and Other Documents. Pursuant
to any applicable law, each Grantor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent reasonably
determines appropriate to perfect the security interests of the Administrative
Agent under this Agreement and, if applicable, to maintain Control of
Collateral. Each Grantor authorizes the Administrative Agent to use the
collateral description “all personal property” in any such financing statements.
Each Grantor hereby ratifies and authorizes the filing by the Administrative
Agent of any financing statement with respect to the Collateral made prior to
the date hereof.
          8.4   Secured Party Performance of Debtor Obligations. Without having
any obligation to do so, the Administrative Agent may, after the occurrence and
during the continuance of an Event of Default, or, in respect of any Protective
Advance only, as permitted by Section 2.23 of the Credit Agreement, perform or
pay any obligation which any Grantor has agreed to perform or pay in this
Agreement and the Grantors shall reimburse the Administrative Agent for any
amounts paid by the Administrative Agent pursuant to this Section 8.4. The
Grantors’ obligation to reimburse the Administrative Agent pursuant to the
preceding sentence shall be a Secured Obligation payable on demand.



--------------------------------------------------------------------------------



 



37

          8.5   Specific Performance of Certain Covenants. Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 5, 6, 7.1, 7.2, 7.3 and 7.4 will cause irreparable injury to the
Administrative Agent and the Lenders, that the Administrative Agent and Lenders
have no adequate remedy at law in respect of such breaches and therefore agrees,
without limiting the right of the Administrative Agent or the Lenders to seek
and obtain specific performance of other obligations of the Grantors contained
in this Agreement, that the covenants of the Grantors contained in the Sections
referred to in this Section 8.5 shall, to the extent permitted under applicable
law, be specifically enforceable against the Grantors.
          8.6   Authority of Administrative Agent. Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.
SECTION 9.    MISCELLANEOUS
          9.1   Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with subsection 10.1 of the Credit Agreement.
          9.2   Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in subsection 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.
          9.3   Waivers. To the extent permitted under applicable law, each
Grantor hereby waives notice of the time and place of any public sale or the
time after which any private sale or other disposition of all or any part of the
Collateral may be made. To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
Grantors, addressed as set forth in Section 9.2, at least ten days prior to
(i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Administrative Agent or any Secured Party arising out of the repossession,
retention or sale of the Collateral, except such as arise out of the gross
negligence or willful misconduct of the Administrative Agent or such Lender as
finally determined by a court of competent jurisdiction. To the extent it may
lawfully do so, each Grantor absolutely and irrevocably waives and relinquishes
the benefit and advantage of, and covenants not to assert against the
Administrative Agent or any Lender, any valuation, stay, appraisal, extension,
moratorium, redemption or similar laws and any and all rights or defenses it may
have as a surety now or hereafter existing which, but for this provision, might
be applicable to the sale of any



--------------------------------------------------------------------------------



 



38

Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Agreement, or otherwise. Except as
otherwise specifically provided herein, each Grantor hereby waives presentment,
demand, protest or any notice (to the maximum extent permitted by applicable
law) of any kind in connection with this Agreement or any Collateral.
          9.4   No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Administrative
Agent or such other Secured Party would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.
          9.5   Enforcement Expenses; Indemnification. (a)  Each Guarantor
agrees to pay or reimburse each Secured Party, including the Administrative
Agent, for all its reasonable out-of-pocket costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Guarantor is a party, including, without
limitation, the reasonable fees and disbursements of one counsel (including the
allocated fees and expenses of in-house counsel) to each Secured Party (other
than the Administrative Agent) and of counsel to the Administrative Agent.
          (b)   Each Guarantor agrees to pay, and to save the Administrative
Agent and the other Secured Parties harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all stamp, excise,
sales or other taxes which may be payable or determined to be payable with
respect to any of the Collateral or in connection with any of the transactions
contemplated by this Agreement.
          (c)   Each Guarantor agrees to pay, and to save the Administrative
Agent and the other Secured Parties harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
subsection 10.5 of the Credit Agreement.
          (d)   The agreements in this Section 9.5 shall survive repayment of
the Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.



--------------------------------------------------------------------------------



 



39

          9.6   Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their successors and
assigns; provided that no Grantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent.
          9.7   Set-Off. Each Grantor hereby irrevocably authorizes the
Administrative Agent and each other Secured Party at any time and from time to
time while an Event of Default shall have occurred and be continuing, without
notice to such Grantor or any other Grantor, any such notice being expressly
waived by each Grantor, to set-off and appropriate and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such other
Secured Party to or for the credit or the account of such Grantor, or any part
thereof in such amounts as the Administrative Agent or such other Secured Party
may elect, against and on account of the obligations and liabilities of such
Grantor to the Administrative Agent or such other Secured Party hereunder and
claims of every nature and description of the Administrative Agent or such other
Secured Party against such Grantor, in any currency, whether arising hereunder,
under the Credit Agreement, any other Loan Document or otherwise, as the
Administrative Agent or such other Secured Party may elect, whether or not the
Administrative Agent or any other Secured Party has made any demand for payment
and although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each other Secured Party shall notify
such Grantor promptly of any such set-off and the application made by the
Administrative Agent or such other Secured Party of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Administrative Agent and each
other Secured Party under this Section 9.7 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Administrative Agent or such other Secured Party may have.
          9.8   Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy or other electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
          9.9   Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          9.10   Section Headings. The Section headings used in this Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
          9.11   Integration. This Agreement and the other Loan Documents
represent the agreement of the Grantors, the Administrative Agent and the other
Secured Parties with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations



--------------------------------------------------------------------------------



 



40

or warranties by the Administrative Agent or any other Secured Party relative to
subject matter hereof and thereof not expressly set forth or referred to herein
or in the other Loan Documents.
          9.12   Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
          9.13   GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          9.14   Submission To Jurisdiction; Waivers. Each Grantor hereby
irrevocably and unconditionally:
          (a)   submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
          (b)   consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c)   agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
          (d)   agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
          (e)   waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
          9.15   Acknowledgements. Each Grantor hereby acknowledges that:



--------------------------------------------------------------------------------



 



41

          (a)   it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
          (b)   neither the Administrative Agent nor any other Secured Party has
any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
          (c)   no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Secured Parties or among the Grantors and the Secured Parties.
          9.16   WAIVER OF JURY TRIAL. EACH OF THE GRANTORS AND THE
ADMINISTRATIVE AGENT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          9.17   Additional Grantors. Each Subsidiary of the Borrower, Holdings
and SuperHoldings that is required to become a party to this Agreement pursuant
to subsection 6.9(c) of the Credit Agreement shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex 1 hereto.
          9.18   Releases. Collateral shall be released from the Lien created by
this Agreement to the extent provided in Section 10.19 of the Credit Agreement.
          9.19   Effect of Amendment and Restatement of the Existing Guarantee
and Collateral Agreement. This Agreement shall be deemed to be an amendment to
and restatement of the Existing Guarantee and Collateral Agreement and the
Existing Guarantee and Collateral Agreement as amended and restated hereby shall
remain in full force and effect and is hereby ratified and confirmed in all
respects. All references to the Existing Guarantee and Collateral Agreement in
any other agreement or document shall, on and after the Closing Date, be deemed
to refer to the Existing Guarantee and Collateral Agreement as amended and
restated hereby. Each Grantor agrees, acknowledges and affirms that:
     (i)   each of this Agreement and the other Security Documents to which it
is a party shall remain in full force and effect and shall constitute security
for all extensions of credit pursuant to the Existing Credit Agreement as
amended and restated by the Credit Agreement;
     (ii)   all of its obligations, liabilities and indebtedness under this
Agreement and the other Security Documents to which it is a party remain in full
force and effect on a continuous basis, unpaid, unimpaired, uninterrupted and
undischarged, after giving effect to the amendment and restatement of the
Existing Credit Agreement pursuant to the Credit Agreement and the amendment and
restatement of the Existing Guarantee and Collateral Agreement pursuant to this
Agreement;



--------------------------------------------------------------------------------



 



42

     (iii)   all of the Liens and security interests created and arising under
this Agreement and the other Security Documents to which it is a party remain in
full force and effect on a continuous basis, unpaid, unimpaired, uninterrupted
and undischarged, and having the same perfected status and priority, after
giving effect to the amendment and restatement of the Existing Credit Agreement
pursuant to the Credit Agreement and the amendment and restatement of the
Existing Guarantee and Collateral Agreement pursuant to this Agreement, as
collateral security for the Obligations; and
     (iv)   any reference to the Existing Guarantee and Collateral Agreement
appearing in any Loan Document shall on and after the Closing Date be deemed to
refer to the Existing Guarantee and Collateral Agreement as amended and restated
hereby.



--------------------------------------------------------------------------------



 



43

          IN WITNESS WHEREOF, each of the undersigned has caused this Agreement
to be duly executed and delivered as of the date first above written.

            NBC HOLDINGS CORP.
NBC ACQUISITION CORP.
NEBRASKA BOOK COMPANY, INC.
NBC TEXTBOOKS LLC
NET TEXTSTORE LLC
COLLEGE BOOKSTORES OF AMERICA, INC.
CAMPUS AUTHENTIC LLC
SPECIALTY BOOKS, INC.
      By:   /s/ Barry S. Major          Name:   Barry S. Major        Title:  
President   

            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:   /s/ Eric H. Pratt         Name:   Eric H. Pratt       Title:   Vice
President    



--------------------------------------------------------------------------------



 



 

Schedule 1
NOTICE ADDRESSES OF GUARANTORS



--------------------------------------------------------------------------------



 



 

Schedule 2
DESCRIPTION OF INVESTMENT PROPERTY
Pledged Stock:

              Issuer   Class of Stock   Stock Certificate No.   No. of Shares  
           

Pledged Notes:

          Issuer   Payee   Principal Amount          



--------------------------------------------------------------------------------



 



 

Schedule 3
FILINGS AND OTHER ACTIONS REQUIRED TO PERFECT SECURITY INTERESTS



--------------------------------------------------------------------------------



 



 

Schedule 4
LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

      Grantor   Location      



--------------------------------------------------------------------------------



 



 

Schedule 5
LOCATION OF INVENTORY AND EQUIPMENT

      Grantor   Locations      



--------------------------------------------------------------------------------



 



 

Schedule 6
COPYRIGHTS AND COPYRIGHT LICENSES
PATENTS AND PATENT LICENSES
TRADEMARKS AND TRADEMARK LICENSES



--------------------------------------------------------------------------------



 



 

Schedule 7
EXISTING PRIOR LIENS



--------------------------------------------------------------------------------



 



 

Schedule 8
VEHICLES



--------------------------------------------------------------------------------



 



 

Schedule 9
COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------



 



 

Schedule 10
DEPOSIT ACCOUNTS; LOCK BOXES



--------------------------------------------------------------------------------



 



 

Schedule 11
LETTER-OF-CREDIT RIGHTS; CHATTEL PAPER



--------------------------------------------------------------------------------



 



 

ACKNOWLEDGEMENT AND CONSENT1
     The undersigned hereby acknowledges receipt of a copy of the First Lien
Amended and Restated Guarantee and Collateral Agreement, dated as of
February 13, 1998, as amended and restated as of December 10, 2003 and March 4,
2004, and as further amended and restated as of October 2, 2009 (the
“Agreement”; capitalized terms defined in the Agreement and used herein shall
have the meanings given to them in the Agreement), made by the Grantors parties
thereto for the benefit of JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The undersigned agrees for the benefit of the Administrative Agent and the other
Secured Parties as follows:
     1. The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.
     2. The undersigned will notify the Administrative Agent promptly in writing
of the occurrence of any of the events described in Section 5.6(a) of the
Agreement.
     3. The terms of Sections 7.3(a) and 7.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 7.3(a) or 7.7 of the Agreement.

            [NAME OF ISSUER]
      By:           Title:        Address for Notices:

Attention:
Fax:   

 

1   This consent is necessary only with respect to any Issuer which is not also
a Grantor. This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Grantor. If a consent is required, its execution and
delivery should be included among the conditions to the initial borrowing
specified in the Credit Agreement.



--------------------------------------------------------------------------------



 



 

Annex 1 to
Guarantee and Collateral Agreement
          ASSUMPTION AGREEMENT, dated as of ________________________, 200_, made
by _____________________, a ________________________ corporation (the
“Additional Grantor”), in favor of JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the banks and other
financial institutions (the “Lenders”) parties to the Credit Agreement referred
to below. All capitalized terms not defined herein shall have the meaning
ascribed to them in such Credit Agreement.
W I T N E S S E T H :
          WHEREAS, NBC Holdings Corp. (“SuperHoldings”), NBC Acquisition Corp.
(“Holdings”), Nebraska Book Company, Inc. (the “Borrower”), the Lenders and the
Administrative Agent have entered into a Credit Agreement, dated as of
February 13, 1998, as amended and restated as of December 10, 2003 and March 4,
2004, and as further amended and restated as of October 2, 2009 (as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);
          WHEREAS, in connection with the Credit Agreement, SuperHoldings,
Holdings, the Borrower and certain of their Affiliates (other than the
Additional Grantor) have entered into the First Lien Amended and Restated
Guarantee and Collateral Agreement, dated as of February 13, 1998, as amended
and restated as of December 10, 2003 and March 4, 2004, and as further amended
and restated as of October 2, 2009 (as further amended, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”)
in favor of the Administrative Agent for the benefit of the Secured Parties;
          WHEREAS, the Credit Agreement requires the Additional Grantor to
become a party to the Guarantee and Collateral Agreement; and
          WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
          NOW, THEREFORE, IT IS AGREED:
          1. Guarantee and Collateral Agreement. By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 9.17
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedules
_____________________1 to the Guarantee and Collateral Agreement. The Additional
Grantor hereby represents and warrants that each of the representations and
warranties contained in Section 4 of the Guarantee and Collateral Agreement
 

1   Refer to each Schedule which needs to be supplemented.



--------------------------------------------------------------------------------



 



 

is true and correct on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.
          2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          IN WITNESS WHEREOF, the undersigned has caused this Assumption
Agreement to be duly executed and delivered as of the date first above written.

            [ADDITIONAL GRANTOR]
      By:           Name:           Title:        

 